DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 17/515,543 on October 31, 2021. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/31/2021 and 12/14/2021 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al. (US 20210280569 A1), hereinafter You.

Regarding Claim 11, You teaches:
A display device (FIG. 6), comprising:
a substrate (SUB1), having a first surface (a bottom surface) and a second surface (a top surface) opposite to each other (See FIG. 6: SUB1 has a first surface (a bottom surface) and a second surface (a top surface) opposite to each other);
a sensing element (PD), disposed on the first surface of the substrate (See FIG. 6: PD is disposed on the bottom surface of SUB1) (See paragraph [0131]);
a light-emitting element (160), disposed on the second surface of the substrate (See FIG. 6: 160 is disposed on the top surface of SUB1); and
a cover plate (SUB2), disposed on one side of the sensing element (See FIG. 6: SUB2 disposed on one side of PD), wherein the sensing element is located between the cover plate and the substrate (See FIG. 6: PD is located between SUB2 and SUB1), and an orthogonal projection of the sensing element on the substrate is located outside an orthogonal projection of the light-emitting element on the substrate (See FIG. 6: an orthogonal projection of PD on SUB1 is located outside an orthogonal projection of 160 on SUB1).

Regarding Claim 12, You teaches:
The display device according to claim 11, further comprising a first switch element (ST) disposed on the first surface of the substrate and electrically connected to the sensing element (See FIG. 6: ST is disposed on the bottom surface of SUB1 and electrically connected to PD) (See paragraph [0130]), wherein an orthogonal projection of the first switch element on the substrate is located outside the orthogonal projection of the light-emitting element on the substrate (See FIG. 6: an orthogonal projection of ST on SUB1 is located outside the orthogonal projection of 160 on SUB1. Specifically, in FIG. 6, the depicted first switch element ST is located outside the orthogonal projection of the rightmost light-emitting element 160 on SUB1).

Regarding Claim 13, You teaches:
The display device according to claim 12, further comprising a second switch element (110) disposed on the second surface of the substrate and electrically connected to the light-emitting element (See FIG. 6: 110 is disposed on the top surface of SUB1 and electrically connected to 160) (See paragraph [0149]; See FIG. 6: the leftmost transistor 110 corresponds to a second switch element. Furthermore, this transistor 110 is electrically connected to the rightmost light-emitting element 160 indirectly because of the light-emitting elements are mutually connected by the second electrode 163), wherein an orthogonal projection of the second switch element on the substrate is located outside the orthogonal projection of the light-emitting element on the substrate (See FIG. 6: an orthogonal projection of 110 on SUB1 is located outside the orthogonal projection of 160 on SUB1. Specifically, in FIG. 6, the leftmost transistor 110 is located outside the orthogonal projection of the rightmost light-emitting element 160 on SUB1).

Regarding Claim 14, You teaches:
The display device according to claim 13, wherein the orthogonal projection of the second switch element on the substrate overlaps with the orthogonal projection of the first switch element on the substrate (See FIG. 6: the orthogonal projection of 110 on SUB1 overlaps with the orthogonal projection of ST on SUB1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20210334497 A1), hereinafter Wang, in view of Di et al. (CN 110098248 A), hereinafter Di.

Examiner’s note: for the purposes of claim mapping, the Examiner is citing to the English translation of CN 110098248 A that has been provided with this Office Action.

Regarding Claim 1, Wang teaches:
A display device (FIG. 10A), comprising:
a substrate (1002), having a first surface (a top surface), a second surface (a bottom surface), and a side surface, wherein the first surface and the second surface are opposite to each other, and the side surface is connected to the first surface and the second surface (See FIG. 10A: 1002 has a first surface (a top surface), a second surface (a bottom surface), and a side surface, wherein the top surface and the bottom surface are opposite to each other, and the side surface is connected to the top surface and the bottom surface);
a sensing element (1007), disposed on the first surface of the substrate (See FIG. 10A: 1007 is disposed on the top surface of 1002) (See paragraph [0057], lines 4-9);
a light-emitting element (1008), disposed on the second surface of the substrate (See FIG. 10A: 1008 is disposed on the bottom surface of 1002) (See paragraph [0057], lines 4-9); and 
wherein an orthogonal projection of the sensing element on the substrate is located outside an orthogonal projection of the light-emitting element on the substrate (See FIG. 10A: an orthogonal projection of 1007 on 1002 is located outside an orthogonal projection of 1008 on 1002).
Wang does not explicitly teach:
a driving element, disposed on the first surface or the second surface of the substrate; and 
a transfer wire, disposed on the side surface of the substrate, wherein the driving element is electrically connected to the light-emitting element or the sensing element via the transfer wire.
However, in the same field of endeavor, display devices (Di, Abstract), Di teaches:
	a sensing element (4), disposed on a first surface of a substrate (1) (See FIG. 2: 4 is disposed on a bottom surface of 1) (See page 9, lines 19-30);
a light-emitting element (3), disposed on a second surface of the substrate (See FIG. 2: 3 is disposed on a top surface of 1) (See page 9, lines 19-30); and 
a driving element (51), disposed on the first surface or the second surface of the substrate (See FIG. 2: 51 is disposed on the second surface of 1) (See page 10, lines 9-18); and 
a transfer wire (8), disposed on a side surface of the substrate (See FIG. 2: 8 is disposed on a side surface of 1), wherein the driving element is electrically connected to the light-emitting element or the sensing element via the transfer wire (See FIG. 2: 51 is electrically connected to 4 via 8) (See page 10, lines 9-18).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Wang) by including the claimed driving element and transfer wire (as taught by Di). Doing so would ensure control signals are sent to the sensing element without affecting the display (See Di, page 10, lines 9-18).

Regarding Claim 2, Wang in view of Di teaches all of the elements of the claimed invention, as stated above. Furthermore, Wang in view of Di teaches:
The display device according to claim 1, wherein the driving element is disposed on the second surface of the substrate (See Di, FIG. 2: 51 is disposed on the second surface of 1) (See Di, page 10, lines 9-18), and the driving element is electrically connected to the sensing element via the transfer wire (See Di, FIG. 2: 51 is electrically connected to 4 via 8) (See Di, page 10, lines 9-18).

Regarding Claim 3, Wang in view of Di teaches all of the elements of the claimed invention, as stated above. Furthermore, Wang teaches:
The display device according to claim 2, further comprising a cover plate (1006), wherein the sensing element is located between the cover plate and the substrate (See FIG. 10A: 1007 is located between 1006 and 1002) (See paragraph [0057], lines 4-9).

Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Choo et al. (US 20180151641 A1), hereinafter Choo.

Regarding Claim 1, You teaches:
A display device (FIG. 6), comprising:
a substrate (SUB1), having a first surface (a bottom surface), a second surface (a top surface), and a side surface, wherein the first surface and the second surface are opposite to each other, and the side surface is connected to the first surface and the second surface (See FIG. 6: SUB1 has a first surface (a bottom surface), a second surface (a top surface), and a side surface, wherein the bottom surface and the top surface are opposite to each other, and the side surface is connected to the bottom surface and the top surface);
a sensing element (PD), disposed on the first surface of the substrate (See FIG. 6: PD is disposed on the bottom surface of SUB1) (See paragraph [0131]);
a light-emitting element (160), disposed on the second surface of the substrate (See FIG. 6: 160 is disposed on the top surface of SUB1);
a driving element (FIG. 1: 210; See paragraph [0058]); and 
wherein the driving element is electrically connected to the light-emitting element or the sensing element (See paragraph [0059]), and an orthogonal projection of the sensing element on the substrate is located outside an orthogonal projection of the light-emitting element on the substrate (See FIG. 6: an orthogonal projection of PD on SUB1 is located outside an orthogonal projection of 160 on SUB1).
You does not explicitly teach:
the driving element, disposed on the first surface or the second surface of the substrate; and 
a transfer wire, disposed on the side surface of the substrate, wherein the driving element is electrically connected to the light-emitting element or the sensing element via the transfer wire.
However, in the same field of endeavor, display devices (Choo, Abstract), Choo teaches:
	a sensing element (23), disposed on a first surface of a substrate (See FIG. 1: 23 is disposed on a bottom surface of 19) (See paragraph [0047], last four lines);
	a light-emitting element, disposed on a second surface of the substrate (See paragraph [0043]: the pixel array 16 includes a light-emitting element) (See FIG. 1: 16 is disposed on a top surface of 19);
	a driving element (25), disposed on the first surface or the second surface of the substrate (See FIG. 1: 25 is disposed on the bottom surface of 19) (See paragraph [00038]); and 
	a transfer wire (See paragraph [0042]: 17 includes wiring lines for supplying power or signals applied to the pixel array 16), disposed on a side surface of the substrate (See FIG. 1: 17 is disposed on a side surface of 19), wherein the driving element is electrically connected to the light-emitting element or the sensing element via the transfer wire (See paragraphs [0042] and [0043]: 25 supplies signals to the pixel array 16 and the wiring lines on 17 transfer the signals to the pixel array. Therefore, 25 is electrically connected to the light-emitting element via the transfer wire).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by You) by including the claimed driving element and transfer wire (as taught by Choo). Doing so would allow the display device to communicate with a host system as well as to drive the display (See Choo, paragraph [0057]).

Regarding Claim 4, You in view of Choo teaches all of the elements of the claimed invention, as stated above. Furthermore, You in view of Choo teaches:
The display device according to claim 1, wherein the driving element is disposed on the first surface of the substrate (See Choo, FIG. 1: 25 is disposed on the bottom surface of 19) (See Choo, paragraph [00038]), and the driving element is electrically connected to the light-emitting element via the transfer wire (See Choo, paragraphs [0042] and [0043]: 25 supplies signals to the pixel array 16 and the wiring lines on 17 transfer the signals to the pixel array. Therefore, 25 is electrically connected to the light-emitting element via the transfer wire).

Regarding Claim 5, You in view of Choo teaches all of the elements of the claimed invention, as stated above. Furthermore, You teaches:
The display device according to claim 4, further comprising a cover plate (CW), wherein the substrate is located between the cover plate and the sensing element (See FIG. 6: SUB1 is located between CW and PD).

Regarding Claim 6, You in view of Choo teaches all of the elements of the claimed invention, as stated above. Furthermore, You teaches:
The display device according to claim 4, further comprising a first switch element (ST) disposed on the first surface of the substrate and electrically connected to the sensing element (See FIG. 6: ST is disposed on the bottom surface of SUB1 and electrically connected to PD) (See paragraph [0130]), and an orthogonal projection of the first switch element on the substrate overlaps with the orthogonal projection of the light-emitting element on the substrate (See FIG. 6: an orthogonal projection of ST on SUB1 overlaps with the orthogonal projection of the 160 on SUB1).

Regarding Claim 9, You in view of Choo teaches all of the elements of the claimed invention, as stated above. Furthermore, You teaches:
The display device according to claim 4, further comprising at least one through hole (OPN), wherein an orthogonal projection of the at least one through hole on the substrate overlaps with the orthogonal projection of the sensing element on the substrate (See FIG. 6: an orthogonal projection of OPN on SUB1 overlaps with the orthogonal projection of PD on SUB1).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Choo as applied to claim 6 above, and further in view of Yao et al. (US 20220100982 A1), hereinafter Yao.

Regarding Claim 7, You in view of Choo teaches all of the elements of the claimed invention, as stated above. Furthermore, You teaches:
The display device according to claim 6, wherein the sensing element comprises:
an opposite electrode (481), electrically connected to the first switch element (See FIG. 6: 481 is electrically connected to PD) (See paragraph [0131]);
a sensing layer (482), disposed on one side of the opposite electrode (See FIG. 6: 482 disposed on one side of 481) (See paragraph [0133]); and
an electrode (483), disposed on one side of the sensing layer, wherein the sensing layer is located between the opposite electrode and the electrode (See FIG. 6: 483 is disposed on one side of 482, wherein 482 is located between 481 and 483), and an orthogonal projection of the electrode on the substrate overlaps an orthogonal projection of the opposite electrode on the substrate (See FIG. 6: an orthogonal projection of 483 on SUB1 overlaps an orthogonal projection of 481 on SUB1).
You in view of Choo does not explicitly teach:
The electrode is a transparent electrode.
However, in the same field of endeavor, display devices (Yao, Abstract), Yao teaches:
	A transparent electrode (FIG. 4: 205b) (See paragraph [0048]), disposed on one side of a sensing layer, wherein the sensing layer is located between an opposite electrode (202a) and the transparent electrode (See FIG. 4: 205b is disposed on one side of 203, wherein 203 is located between 202a and 205b).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by You in view of Choo) so the electrode is a transparent electrode (as taught by Yao). Doing so would prevent the light-receiving area of the sensing element from being adversely affected (See Yao, paragraph [0046]).

Regarding Claim 8, You in view of Choo, and in further view of Yao teaches all of the elements of the claimed invention, as stated above. Furthermore, You in view of Choo, and in further view of Yao teaches:
The display device according to claim 7, wherein the transparent electrode is located between the sensing layer and the substrate (See You, FIG. 6: 483 is located between 482 and SUB1) (As discussed above, You was modified according to Yao so that 483 is a transparent electrode).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Choo as applied to claim 9 above, and further in view of Lin et al. (US 20210200979 A1), hereinafter Lin.

Regarding Claim 10, You in view of Choo does not explicitly teach:
The display device according to claim 9, wherein the at least one through hole penetrates the substrate.
However, in the same field of endeavor, display devices (Lin, Abstract), Lin teaches:
	at least one through hole (700) penetrates a substrate (200) (See FIG. 2) (See paragraph [0037]).
You in view of Choo contained a device which differed from the claimed device by the substitution of at least one through hole, but not one that penetrates the substrate. Lin teaches the substituted element of at least one through hole penetrates the substrate. Their functions were known in the art to expose the underlying sensing element beneath the substrate. The at least one through hole taught by You in view of Choo could have been substituted with the at least one through hole penetrating the substrate taught by Lin and the results would have been predictable and resulted in extending the through holes taught by You so that they penetrate the substrate.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Yao.

Regarding Claim 15, You teaches:
The display device according to claim 12, wherein the sensing element comprises:
an opposite electrode (481), electrically connected to the first switch element (See FIG. 6: 481 is electrically connected to PD) (See paragraph [0131]);
a sensing layer (482), disposed on one side of the opposite electrode (See FIG. 6: 482 disposed on one side of 481) (See paragraph [0133]); and
an electrode (483), disposed on one side of the sensing layer, wherein the sensing layer is located between the opposite electrode and the electrode (See FIG. 6: 483 is disposed on one side of 482, wherein 482 is located between 481 and 483), and an orthogonal projection of the electrode on the substrate overlaps an orthogonal projection of the opposite electrode on the substrate (See FIG. 6: an orthogonal projection of 483 on SUB1 overlaps an orthogonal projection of 481 on SUB1).
You does not explicitly teach:
The electrode is a transparent electrode.
However, in the same field of endeavor, display devices (Yao, Abstract), Yao teaches:
	A transparent electrode (FIG. 4: 205b) (See paragraph [0048]), disposed on one side of a sensing layer, wherein the sensing layer is located between an opposite electrode (202a) and the transparent electrode (See FIG. 4: 205b is disposed on one side of 203, wherein 203 is located between 202a and 205b).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by You) so the electrode is a transparent electrode (as taught by Yao). Doing so would prevent the light-receiving area of the sensing element from being adversely affected (See Yao, paragraph [0046]).

Regarding Claim 17, You in view of Yao teaches all of the elements of the claimed invention, as stated above. Furthermore, You teaches:
The display device according to claim 15, wherein the first switch element comprises a source (433) and a drain (434) (See FIG. 6) (See paragraph [0122], last four lines).
You in view of Yao as combined above does not explicitly teach:
the opposite electrode, the source, and the drain belong to a same film layer.
However, Yao teaches further:
the opposite electrode (303b), the source (303c), and the drain belong to a same film layer (See FIG. 5) (See paragraph [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify display device (as taught by You in view of Yao as combined above) so the opposite electrode, the source, and the drain belong to a same film layer (as taught by Yao). Doing so would reduce the thickness of the device by reusing layers for the first switch element and sensing element (See Yao, paragraphs [0055] and [0056]).

Regarding Claim 18, You in view of Yao teaches all of the elements of the claimed invention, as stated above. Furthermore, You teaches:
The display device according to claim 15, wherein the first switch element comprises a semiconductor layer (431) (See FIG. 6) (See paragraph [0122], last four lines).
You in view of Yao as combined above does not explicitly teach:
The opposite electrode and the semiconductor layer belong to a same film layer.
However, Yao teaches further:
The opposite electrode (303b) and the semiconductor layer (303a) belong to a same film layer (See FIG. 5) (See paragraph [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify display device (as taught by You in view of Yao as combined above) so theopposite electrode and the semiconductor layer belong to a same film layer (as taught by Yao). Doing so would reduce the thickness of the device by reusing layers for the first switch element and sensing element (See Yao, paragraphs [0055] and [0056]).

Regarding Claim 19, You in view of Yao teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
The display device according to claim 18, wherein the semiconductor layer (FIG. 5: 303a) comprises indium gallium zinc oxide (See paragraph [0127], last five lines).
In addition, the same motivation is used as the rejection for claim 18.

Regarding Claim 20, You in view of Yao teaches all of the elements of the claimed invention, as stated above. Furthermore, You teaches:
The display device according to claim 15, wherein the first switch element comprises a gate (432) (See FIG. 6) (See paragraph [0122], last four lines), and the opposite electrode and the gate belong to a same film layer.
You in view of Yao as combined above does not explicitly teach:
The opposite electrode and the gate belong to a same film layer.
However, Yao teaches further:
The opposite electrode (202a) and the gate (202b) belong to a same film layer (See FIG. 4) (See paragraph [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify display device (as taught by You in view of Yao as combined above) so the opposite electrode and the gate belong to a same film layer (as taught by Yao). Doing so would reduce the thickness of the device by reusing layers for the first switch element and sensing element (See Yao, paragraphs [0055] and [0056]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Yao as applied to claim 15 above, and further in view of Zhou et al. (US 20190332842 A1), hereinafter Zhou.

Regarding Claim 16, You in view of Yao does not explicitly teach:
The display device according to claim 15, wherein the sensing layer is located between the transparent electrode and the substrate.
However, in the same field of endeavor, display devices (Zhou, Abstract), Zhou teaches:
A sensing layer (312) is located between a transparent electrode (311) and a substrate (10) (See FIGS. 5 and 7: 311 includes an extension part 105, such that 312 is located between 311 and 10) (See paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify display device (as taught by You in view of Yao) so the sensing layer is located between the transparent electrode and the substrate (as taught by Zhou, by adopting the arrangement of the layers in FIG. 7). Doing so would allow for the anode layer and the transparent electrode to be formed in a same process (See Zhou, paragraph [0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Lin; Chia-Po (US-20210248341-A1): pertinent for its disclosure of a sensing element and light-emitting element disposed on opposite sides of a substrate (FIG. 2).
	CHAI; Yoonjung (US-20200394371-A1): pertinent for its disclosure of a sensing element and light-emitting element disposed on opposite sides of a substrate (FIG. 5).
	XU; Yuanjie (US-20190012510-A1): pertinent for its disclosure of a sensing element and light-emitting element disposed on opposite sides of a substrate (FIG. 1).
	LUO; Jianfeng (US-20180150669-A1): pertinent for its disclosure of a sensing element and light-emitting element disposed on opposite sides of a substrate (FIG. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692